PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/421,584
Filing Date: 24 May 2019
Appellant(s): LU, JUN



__________________
Michelle Bugbee
For Appellant


EXAMINER’S ANSWER





on Jan. 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Aug. 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Laethem et al. (US 3801423), in view of Lu (US 2006/0210782 A1).
With respect to claim 1, Van Laethem discloses a multiple layer panel comprising a first substrate having a first nominal thickness, and second substrate having a second nominal thickness (abstr., col. 13, lines 55-58), wherein the second nominal thickness satisfies the requirement of being at least 0.1 mm less than the first nominal thickness – the first sheet of glass has a thickness at least 1.25 times that of the second sheet of glass (col. 14, lines 52-54), wherein the first substrate has a thickness of from 1.5 mm to 4 mm and the second substrate has a thickness of from 1 to 2.5 mm (col. 13, lines 55-58).   Since Van Laethem discloses the first and second thicknesses as discussed above Van Laethem suggests the sum of the first and second nominal thicknesses overlapping the range of greater than 4.6 mm.  The ratio of the second to the first nominal thicknesses overlaps the range recited in claim 1 (col. 14, lines 52-54).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
 Van Laethem discloses the panel comprising an interlayer between and in contact with each of the first and second substrates, the interlayer comprising a poly(vinyl acetal) resin (col. 13, lines 18-23).  
Van Laethem is silent with respect to the interlayer being an acoustic interlayer and comprising at least one plasticizer and with respect to a sound transmission loss of the multiple layer panel as recited in the claim.  Lu discloses a multiple layer panel comprising an acoustic interlayer (0005) wherein an interlayer comprises a poly(vinyl acetal) resin and a plasticizer added to the poly(vinyl acetal) of the interlayer (0009).  It In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Lu discloses a multiple layer panel having a sound transmission loss of 8 dB or higher relative to a comparable reference panel (0022-0024).  The range of a sound transmission loss overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Van Laethem as an acoustic interlayer as taught in Lu to provide the panel of Van Laethem with superior sound suppression characteristics (Lu, 0006).
Van Laethem discloses an interlayer disposed between and in contact with each of the first and second substrates, as discussed above, but is silent as to the interlayer comprising second polymer layer adjacent and in contact with the first polymer layer, wherein the second polymer layer comprises a second poly(vinyl acetal) resin and at least one plasticizer, and as to the further limitations as recited in the claim.  
Lu teaches a multiple layer interlayer to be used in glass panels (0001), the interlayer comprising a first polymer layer comprising a first poly(vinyl acetal) resin and a plasticizer, and a second polymer layer adjacent and in contact with the first polymer layer, wherein the second polymer layer comprises a second poly(vinyl acetal) resin and 
Regarding claim 2, Van Laethem and Lu teach the panel of claim 1.  Van Laethem discloses a panel wherein the second nominal thickness satisfies the requirement of being at least 0.5 mm less than the first nominal thickness – the first sheet of glass has a thickness at least 1.25 times that of the second sheet of glass (col. 14, lines 52-54).
As to claim 3, Van Laethem and Lu teach the panel of claim 1.  Van Laethem teaches a panel wherein the first nominal thickness is from 1.5 mm to 4 mm and the second nominal thickness is from 1 to 2.5 mm (col. 13, lines 55-58).  The ranges of nominal thicknesses overlap the ranges recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 4, Van Laethem and Lu teach the panel of claim 1.  Van Laethem suggests a ratio of the second nominal thickness to the first nominal thickness 
With respect to claim 7, Van Laethem and Lu teach the panel of claim 1.  Van Laethem suggests a ratio of the second nominal thickness to the first nominal thickness satisfying the ratio recited in claim 7 (col. 14, lines 52-54).  E.g. for a second nominal thickness of 1.5 mm and the first nominal thickness of 2.0 mm, the ratio would be 0.75 :1.
As to claim 8, Van Laethem and Lu teach the panel of claim 1.  Van Laethem teaches a panel wherein the first nominal thickness is from 1.5 mm to 4 mm and the second nominal thickness is from 1 to 2.5 mm (col. 13, lines 55-58).  The ranges of nominal thicknesses overlap the ranges recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
For the first nominal thickness of 3.0 mm and the second nominal thickness of 2.1 mm the ratio of the second nominal thickness to the first nominal thickness is 0.7:1.
With respect to claim 9, Van Laethem and Lu teach the panel of claim 1.  Van Laethem teaches a panel wherein the first nominal thickness is from 1.5 mm to 4 mm and the second nominal thickness is from 1 to 2.5 mm (col. 13, lines 55-58).  For the first nominal thickness of 3.5 mm and the second nominal thickness of 2.1 mm the ratio of the second nominal thickness to the first nominal thickness is 0.6 :1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Laethem, in view of Lu, and further in view of Lu et al. (US 2006/0210776 A1) (“Lu 2”).
With respect to claim 6, Van Laethem and Lu teach the panel of claim 1, but are silent with respect to the interlayer comprising at least one tapered zone and wherein the tapered zone has a minimum wedge angle of at least 0.10 mrad.  
Lu 2 teaches an interlayer including a tapered zone having a wedge angle overlapping the recited range (p. 7, Table 3).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Lu teaches that interlayers having tapered zones are helpful in correcting light dynamics through the windshield (0003, 0007).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Van Laethem including a tapered zone in order to obtain improved light dynamics through the windshield.

Claims 10-13, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Laethem et al. (US 3801423), in view of Lu (US 2006/0210782 A1).
With respect to claim 10, Van Laethem discloses a multiple layer panel comprising a first substrate having a first nominal thickness, and second substrate having a second nominal thickness (abstr., col. 13, lines 55-58), wherein the second nominal thickness satisfies the requirement of being at least 0.1 mm less than the first nominal thickness – the first sheet of glass has a thickness at least 1.25 times that of the second sheet of glass (col. 14, lines 52-54).  Van Laethem discloses the first substrate has a thickness from 1.5 mm to 4 mm and the second substrate has a thickness from 1 to 2.5 mm (col. 13, lines 55-58), thus, Van Laethem suggests the sum of the first and second nominal thicknesses overlapping the range of greater than 4.6 
 Van Laethem discloses the panel comprising an interlayer between and in contact with each of the first and second substrates, the interlayer comprising a poly(vinyl acetal) resin (col. 13, lines 18-23), but Van Laethem is silent with respect to the interlayer being a multiple layer acoustic interlayer comprising polymer layers as recited in the claim.
Lu discloses an acoustic interlayer to be used in glass panels (0001), the interlayer comprising a first polymer layer comprising a first poly(vinyl acetal) resin and a plasticizer, a second polymer layer adjacent and in contact with the first polymer layer, wherein the second polymer layer comprises a second poly(vinyl acetal) resin and at least one plasticizer (0006, 0044, 0050), wherein the first and second poly(vinyl acetal) resins have respective first and second residual hydroxyl contents, and the range of difference of the second residual hydroxyl content and the first residual hydroxyl content overlaps the recited range (0012, 0013, 0015).   Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Van Laethem as a multiple layer interlayer as taught by Lu, as the interlayer of Lu would provide the panel of Van Laethem with superior sound suppression characteristics (Lu, 0006).
Lu discloses a multiple layer panel having a sound transmission loss of 8 dB or higher relative to a comparable reference panel (0022-0024).  The range of a sound 
Regarding claim 11, Van Laethem and Lu teach the panel of claim 10.  Van Laethem discloses a panel wherein the second nominal thickness satisfies the requirement of being at least 0.5 mm less than the first nominal thickness – the first sheet of glass has a thickness at least 1.25 times that of the second sheet of glass (col. 14, lines 52-54).
As to claim 12, Van Laethem and Lu teach the panel of claim 10.  Van Laethem suggests a ratio of the second nominal thickness to the first nominal thickness overlapping the ratio recited in claim 4 (col. 14, lines 52-54).  E.g. for a second nominal thickness of 2.2 mm and the first nominal thickness of 2.75 mm, the ratio would be 0.8:1.
With respect to claim 13, Van Laethem and Lu teach the panel of claim 10.  Van Laethem teaches a panel wherein the first nominal thickness is from 1.5 mm to 4 mm and the second nominal thickness is from 1 to 2.5 mm (col. 13, lines 55-58).  In Van Laethem for the first nominal thickness of 3.0 mm and the second nominal thickness of 2.1 mm the ratio of the second nominal thickness to the first nominal thickness is 0.7:1, which is overlapping the recited range.
Regarding claim 16, Van Laethem and Lu teach the panel of claim 10.  Lu discloses the difference between the plasticizer content of the first polymer layer and 
As to claim 18, Van Laethem and Lu teach the panel of claim 10.  Van Laethem teaches a panel wherein the first nominal thickness is of from 1.5 mm to 4 mm and the second nominal thickness is of from 1 to 2.5 mm (col. 13, lines 55-58).  The ranges of nominal thicknesses overlap the ranges recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
For the first nominal thickness of 3.0 mm and the second nominal thickness of 2.1 mm the ratio of the second nominal thickness to the first nominal thickness is 0.7:1.
With respect to claim 19, Van Laethem and Lu teach the panel of claim 10.  Van Laethem teaches a panel wherein the first nominal thickness is from 1.5 mm to 4 mm and the second nominal thickness is of from 1 to 2.5 mm (col. 13, lines 55-58).  For the first nominal thickness of 3.5 mm and the second nominal thickness of 2.1 mm the ratio of the second nominal thickness to the first nominal thickness is 0.6 :1.

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Laethem, in view of Lu, and further in view of Lu et al. (US 2006/0210776 A1) (“Lu 2”).
Regarding claim 14, Van Laethem and Lu teach the panel of claim 10, but are silent with respect to at least one of the first polymer layer and the second polymer layer having a glass transition temperature of 25°C or less.  Lu 2 teaches an acoustic polymer sheet having glass transition temperature of less than 20°C (0010, 0034).  Lu teaches that such glass transition temperature causes an improved sound transmission loss 

With respect to claim 17, Van Laethem and Lu teach the panel of claim 10, but are silent with respect to the interlayer comprising at least one tapered zone and wherein the tapered zone has a minimum wedge angle of at least 0.10 mrad.  
Lu 2 teaches an interlayer including a tapered zone having a wedge angle overlapping the recited range (p. 7, Table 3).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Lu teaches that interlayers having tapered zones are helpful in correcting light dynamics through the windshield (0003, 0007).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Van Laethem including a tapered zone in order to obtain improved light dynamics through the windshield.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Laethem, in view of Lu, and further in view of Uto et al. (US 2016/0001530 A1) (“Uto”).
Van Laethem and Lu teach the panel of claim 10.  Lu discloses first and second polymer layers as discussed above with respect to claim 10, the first and second polymer layers having respective first and second glass transition temperatures – implied.  The references are silent with respect to the difference between the first glass transition temperature and the second glass transition temperature being at least 13°C.  Uto discloses a laminated film (abstr.) and teaches that film layers having different glass .



(2) Response to Argument
35 USC 103 rejections of claims 1-4, 7-9, 10-13, 16, 18, 19 as being unpatentable over Van Laethem, in view of Lu are proper, as there is a motivation to combine the references.
35 USC 103 rejections of claims 6, 14, and 17 as being unpatentable over Van Laethem, in view of Lu, and further in view of Lu 2 are proper, as there is a motivation to combine the references.
35 USC 103 rejection of claim 15 as being unpatentable over Van Laethem, in view of Lu, and further in view of Uto is proper, as there is a motivation to combine the references.

 The Van Laethem reference.
The Appellant discussed Van Laethem concluding that that reference is directed to improved methods of tempering glass, and only generally discloses that it is directed to a laminated glass held together by an interlayer (pp. 19, 20 of the Appeal Brief).  The 
The Examiner notes Van Laethem discloses the structure of a multiple layer panel of claim 1.  Van Laethem discloses a multiple layer panel comprising a first substrate having a first nominal thickness, and second substrate having a second nominal thickness (abstr., col. 13, lines 55-58), wherein the second nominal thickness satisfies the requirement of being at least 0.1 mm less than the first nominal thickness – the first sheet of glass has a thickness at least 1.25 times that of the second sheet of glass (col. 14, lines 52-54), wherein the first substrate has a thickness of from 1.5 mm to 4 mm and the second substrate has a thickness of from 1 to 2.5 mm (col. 13, lines 55-58).   Since Van Laethem discloses the first and second thicknesses as discussed above, Van Laethem suggests the sum of the first and second nominal thicknesses overlapping the range of greater than 4.6 mm.  The ratio of the second to the first nominal thicknesses overlaps the range recited in claim 1 (col. 14, lines 52-54).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
 Van Laethem discloses the panel comprising an interlayer between and in contact with each of the first and second substrates, the interlayer comprising a poly(vinyl acetal) resin (col. 13, lines 18-23).  Van Laethem is silent with respect to the interlayer being an acoustic interlayer and comprising at least one plasticizer, and with respect to a sound transmission loss of the multiple layer panel as recited in the claim.  The Examiner notes Lu was combined with Van Laethem as Lu discloses the limitations relating to an acoustic interlayer comprising a plasticizer and sound transmission loss.

 The Lu reference.
The Appellant argued Lu is directed to sound reducing interlayers for use in symmetric panels, wherein the interlayers improve the sound transmission loss in a range that overlaps the recited range (pp. 21, 22 of the Appeal Brief).  The Appellant argued the Examiner repeatedly refers to improvement of sound transmission loss, while the Appellants are not claiming improvement of sound transmission loss and do not refer to a comparable reference panel as disclosed in Lu (p. 22 of the Appeal Brief).  The Examiner notes in the final Office Action par. 7 reads “It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Van Laethem as an acoustic interlayer as taught in Lu to provide the panel of Van Laethem with superior sound suppression characteristics (Lu, 0006).”  Thus, the Examiner does not discuss improvement per se of sound transmission loss in the rejection.  The Examiner acknowledges that the sound transmission loss is recited in claim 1 as measured according to a different standard – ASTM E90 - than in Lu, however, the values of the sound transmission loss in Lu and in 
The Appellant argued the Examiner has not established that there would be any reason to provide sound transmission loss in the panel of Van Laethem or substitute the interlayer of Van Laethem with the specific interlayer of Lu, the Examiner having created a problem – a need for sound suppression – not stated anywhere in Van Laethem, in order to reject the claims (pp. 22, 23).  The Examiner notes it is widely known that there exists a need for sound suppression in a vehicle when the windows are closed, and particularly since Van Laethem does not address the problem of sound suppression and Lu does, it would have been obvious to one of ordinary skill in the art to provide the panel of Van Laethem with an interlayer that would lower the sound level for the comfort of passengers inside the vehicle. 

 The Lu-2 reference.
The Appellant did not provide specific arguments with respect to Lu-2 reference.

 The Uto reference.
The Appellant argued Uto does not disclose an acoustic interlayer having certain glass transition temperatures to provide acoustic benefits, and one skilled in the art would not select layers having certain glass transition temperatures based on the 
The Appellant cites paragraphs [0107] and [0108] of Uto (p. 25 of the Remarks) and states that the fact that Uto recites glass transition temperature in its design considerations has no relevance to the multilayer acoustic interlayers of the present invention (p. 26 of the Remarks).  The Examiner notes par. [0107] and [0108] disclose that there exists a correlation between the glass transition temperature and optical properties of films in a multilayer film.  Uto teaches that alternating layers of a multilayer film having different thermal properties such as glass transition temperature have different optical properties (0107).  Layers having different thermal and optical properties are alternately laminated, which results in a multilayer film having specific optical properties (0108).  
The Appellant argues the manipulation of glass transition temperature in Uto is done to ensure adhesion between non-poly(vinyl acetal) layers while preventing blocking and enhancing adhesion of such layers to other resins (p. 26 of the Remarks).  The Examiner notes the consideration of glass temperature of the resin layer α discussed in the cited by the Appellant par. [0092] of Uto, relates to properties of a single resin layer included in the laminated film, but does not relate to properties of alternating layers of the multilayer film discussed in par. [0107] and par. [0108] of Uto.
The Appellant argues the consideration for the alternating layers of non-poly(vinyl acetal) polymers of Uto are not analogous to the design or function of the multilayer acoustic interlayer of the present invention (p. 26 of the Appeal Brief).  The Examiner notes par. [0092] of Uto does not disclose alternating layers of non-poly(vinyl acetal); it 
The Appellant argues the Examiner incorrectly attributes the manipulation of glass transition temperature to the poly(vinyl acetal) multilayer laminate film when in fact Uto is using this technique to alter the non-poly(vinyl acetal) multilayer laminate film layers to balance desired adhesion versus non-desired blocking (p. 26 of the Remarks).  
The Examiner notes the Appellant discusses here two different issues of Uto.  Uto does not alter the layers of the multi-layer laminate film to balance desired adhesion versus non-desired blocking.  The layers of the multi-layer film are altered to obtain specific optical properties (0107-0109), not to balance desired adhesion versus not desired blocking (0092).  In the rejection the Examiner did not attribute manipulation of glass transition temperature to the poly(vinyl acetal) multilayer laminate. The Examiner notes Uto was cited for the teaching of a laminated film wherein alternating layers having different glass transition temperatures allow to obtain specific optical properties of the laminate (0107-0109).  Uto is a secondary reference and it was cited for this single feature, providing rationale for optimization of the difference of the first glass transition temperature and the second glass transition temperature of the poly(vinyl acetal) layers of the interlayer of the panel of Van Laethem and Lu.
The Appellant further cites a passage from a paragraph [0109] of Uto emphasizing that the number of alternating layers is preferably 400 or more layers (p. 
The Appellant argued one of ordinary skill in the art would not look to Uto to select layers having different glass transition temperature for polyvinyl(acetal layers) in an acoustic laminated glass application (p. 27 of the Remarks).  The Examiner notes one of ordinary skill in the art would provide poly(vinyl acetal) layers of an acoustic laminated glass to obtain specific optical properties, as discussed above.  
The Appellant argued there is no indication in the prior art that the claimed combination [sic] would function as intended, but rather one of ordinary skill in the art would not replace the generally disclosed poly(vinyl acetal) interlayer of Van Laethem with a symmetric acoustic interlayer of Lu to made an asymmetric thick glazing (p. 27 of the Remarks).  The Examiner notes the Appellant did not provide evidence that the panel according to the combined references would not function as intended.  Lu teaches a symmetric panel, the issue of a symmetricity of Lu’s interlayer was never raised, and the symmetricity of Lu’s interlayer would not have an impact in precluding the combination of Van Laethem and Lu.  The thickness per se of the substrates of Van Laethem would not preclude the panel of Van Laethem from being provided with an acoustic interlayer.  The Examiner notes the fact that the substrates of Van Laethem 
The Appellant reiterated that the requisite reason for one of ordinary skill in the art to combine the references of Van Laethem, Lu and Uto is not present (p. 27 of the Remarks).  The Examiner notes the reason to combine Van Laethem with Lu is, as stated above, to provide the panel of Van Laethem with an interlayer that would lower the sound level for the comfort of passengers inside the vehicle, while Uto was cited for the teaching of a laminated film wherein alternating layers having different glass transition temperatures allow to obtain specific optical properties of the laminate (0107-0109).




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783

Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.